DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-35 were previously pending.  Applicant’s amendment filed July 19, 2022, has been entered in full.  Claims 1-2, 4, 7, 12, 15-19, 21, 24, 29, and 32-34 have been amended.  Claim 35 has been cancelled.  New claims 36-45 have been added.  Accordingly, claims 1-34 and 36-45 are now pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2022, is being considered by the examiner.

Response to Arguments
Applicant indicates that they have filed a terminal disclaimer and argues that this overcomes the previous double patenting rejection (Remarks filed July 19, 2022, hereinafter Remarks: Pages 11-12).  Examiner respectfully disagrees.  No terminal disclaimer has been filed.

Applicant argues that the amendments have overcome previous objections to the claims for informalities (Remarks: Page 12).  Examiner agrees.  The previous objections for informalities are withdrawn.

Applicant notes that new claims 36-45 reflect the subject matter of previously-objected-to claims 5-9 and 22-26 and argues that they are allowable (Remarks: Page 12).  Examiner agrees.  Claims 36-45 have been allowed.

Applicant argues that the amendments have overcome the previous rejections under 35 U.S.C. 112(b) (Remarks: Pages 12-13).  Examiner agrees.  The previous rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant has cancelled claim 35 and argues that the previous rejection of this claim under 35 U.S.C. 101 is now moot (Remarks: Page 13).  Examiner agrees.  The previous rejection under 35 U.S.C. 101 is withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 103, arguing that Wirges and Lang do not teach all elements of amended claims 1 and 18 (Remarks: Pages 13-16).
Applicant has incorporated a limitation from previously-pending claim 17 into claim 1 (and likewise from claim 34 into claim 18).  The previous rejection of claim 17 recognized that Wirges does not explicitly teach this feature within its own text (Non-Final Rejection: Pg. 21), but instead cites to a different reference (i.e. ‘Wirges-18’, which is by a common author but distinct from the ‘Wirges’ reference) to teach details of its grid mapping process (Wirges at Sec. V, 1st par., citing to “Wirges et al. [24]” – i.e. ‘Wirges-18’).  The previous rejection of claim 17 went on to explain that Wirges-18 did indeed teach “filtering the sets of 3D point cloud data against a 2D ground height map” and provide a rationale for why combination of the references would be obvious (Non-Final Rejection: Pgs. 21-22).
Applicant’s arguments address the Wirges and Lang references, but do not address the Wirges-18 reference at all (Remarks: Pgs. 14-15).  Accordingly, Applicant’s arguments that the claims are allowable are respectfully non-persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10-12, 14-18, 27-29, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 9-10, 12, 17, 19, and 20 of U.S. Patent No. 11,410,546 in view of ‘Wirges’ (“Self-Supervised Flow Estimation using Geometric Regularization with Applications to Camera Image and Grid Map Sequences,” 2019).
Claim 19 of the patent discloses all elements of claim 1 of the instant application, except for (a) using the flow estimation to perform self-supervised learning and (b) explicitly stating that the ground height map is “2D”.
Regarding item (a), Wirges does teach using flow estimations to perform self-supervised learning (Sec. III teaches loss functions used to perform self-supervised learning; Sec. V teaches application of this self-supervised learning technique to neural-network-based flow estimations on point cloud data).
Wirges teaches that many flow estimation techniques “need labeled training data, either simulated or annotated by humans” (Sec. I, 4th par.), but this has drawbacks including the suboptimal realism of simulated data and the cumbersome and tedious nature of manual annotation (Sec. I, 4th par.).  Wirges teaches that its techniques are able to avoid these disadvantages by learning flow estimators without the need of annotated training data (Sec. I, 5th par.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the claimed invention of the patent with the self-supervised learning of Wirges in order to improve the invention with the reasonable expectation that this would result in a claimed invention that was able to train their flow estimators without a need for labeled training data, thereby avoiding drawbacks associated with a lack of realism and/or a cumbersome and tedious annotation process.
Regarding item (b), while claim 19 of the patent does not explicitly state that the ground height map is “2D”, this is clearly what is meant.  For example, the claim distinguishes between a ground height and location within the map.  This indicates that the map is 2D at least because the locations within the map do not include height.  Furthermore, one of ordinary skill in the art seeking to interpret the scope of claim 19 would consult the specification of the patent, and would find that the only description of the ground height map is as “a 2-D ground height map” (Col. 12, ln. 16-23).
For at least these reasons, claim 1 of the instant application is not patentably distinguishable over claim 19 of the patent.
Several other claims of the instant application group the features of claim 19 of the patent with features of other claims of the patent.  While they may not be included together in a single claim, their inclusion within the same set of claims clearly would suggest to one of ordinary skill in the art that their features could be combined.
The chart below summarizes the double patenting rejections made herein.

Summary of Double Patenting Rejections
Claim of Instant Application No. 16/876,751
Claim(s) of U.S. Patent No. 11.410,546
1
19
10
19, 4
11
19, 5
12
19, 9
14
19, 10
15
19, 12
16
19, 17
17
19
18
20, 19
27
4, 20, 19
28
5, 20, 19
29
9, 20, 19
31
10, 20, 19
32
12, 20, 19
33
17, 20, 19
34
19, 20


Admitted Prior Art
In the Office Action dated ----April 19, 2022, Examiner took Official Notice of facts in the following instance(s):
At Page 17:
“However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement a method as a system, comprising: a non-transitory memory configured to store instructions; at least one processor configured to execute the instructions and to perform the operations of the method.  Such computer implementation advantageously allows an image processing method to be performed quickly and efficiently.”


Regarding Official Notice, MPEP 2144.03(C) includes the following instructions:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”

“A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.”

“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.”


In the reply filed July 19, 2022, Applicant generally alleged that the claims define a patentable invention without any reference to Examiner’s assertion of Official Notice, which is inadequate – see above.  
Therefore, as required by the MPEP, Examiner clearly indicates that the Official Notice statement(s) noted above is/are taken to be admitted prior art because Applicant either failed to traverse them or inadequately traversed them.
	
Claim Rejections - 35 USC § 103
Claim(s) 1-3, 10-14, 17-20, 27-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Wirges’ (“Self-Supervised Flow Estimation using Geometric Regularization with Applications to Camera Image and Grid Map Sequences,” 2019) in view of ‘Wirges-18’ (“Evidential Occupancy Grid Map Augmentation using Deep Learning,” 2018) and ‘Lang’ (“PointPillars: Fast Encoders for Object Detection from Point Clouds,” 2019).

Regarding claim 1, Wirges teaches a method for determining velocity of an object associated with a three-dimensional (3D) scene (e.g. Fig. 1, flow associated with 3D scene is estimated; also see e.g. Fig. 3, velocity of a moving vehicle object is determined), the method comprising:
receiving two sets of 3D point cloud data of the scene from two consecutive point cloud sweeps (e.g. Sec. III, 1st par., two consecutive frames are received; e.g. Sec. V., 1st par., the input frames may be lidar measurements – i.e. point cloud sweeps); 
filtering the sets of 3D point cloud data against a 2D ground height map (see Note Regarding Filtering below); 
encoding data of the point cloud data sets using a pillar feature network to (see Note Regarding Pillar Network below) extract two-dimensional (2D) bird's-eye-view embeddings for each of the point cloud data, wherein first 2D bird's-eye-view embeddings for a first of the two point cloud data sets comprises pillar features for the first point cloud data set and second 2D bird's-eye-view embeddings for a second of the two point cloud data sets comprises pillar features for the second point cloud data set (Sec. V, 1st par., the lidar measurements are converted to first and second grid map embeddings; Sec. V, 1st par., the grid maps are “top-view” – i.e. bird’s eye view; Sec. V, 1st par., and Sec. V.A.b, the grid map stores multiple features of the lidar points lying above each discrete cell along the ground surface – i.e. lying within a “pillar” extending up from the ground surface within a cell’s boundaries; For at least these reasons, the features of the grid map can be considered “pillar features”; see Note Regarding Pillar Network below); 
performing a 2D optical flow estimation using an optical flow network to estimate the velocity of the object (Fig. 3, Sec. V, 2nd par., velocity is estimated for each cell, including for cells corresponding to a vehicle object; Sec. V.A, 1st par., the velocity estimate is from FlowNetC or PWCNet optical flow networks); and 
using the flow estimation to perform self-supervised learning (Sec. III, self-supervised learning is performed; e.g. Sec. III.B, eq. 8, motion consistency loss term is based on the flow estimation                                 
                                    f
                                
                            ; Also see Sec. V.A.c, eq. 12).

Note Regarding Filtering.  Wirges points to Wirges-18 (i.e. “Wirges et al. [24]”) as teaching details about its grid mapping process (Sec. V, 1st par.).  Wirges itself does not explicitly teach filtering the point cloud datasets using a 2D ground height map.
However, Wirges-18 does teach, as part of a grid mapping process, filtering the point cloud datasets using a ground height map (Sec. III.B, last sentence).
Wirges-18 teaches that points with heights below the ground height “are likely a result of multipath propagation” (Sec. III.B, last sentence) – i.e. noise.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Wirges with the ground height filtering of Wirges-18 in order to improve the method with the reasonable expectation that this would result in a method that used the techniques specifically suggested by Wirges, and that removed noisy points caused by multipath propagation.  This technique for improving the method of Wirges was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wirges-18.

Note Regarding Pillar Network.  Wirges forms its grid maps by partitioning the ground plane into a regular grid (Sec. V, 1st par.; Sec. V.A.b) and then performing a hand-crafted feature encoding method on the points in each grid cell (Sec. V, 1st par., hand-crafted features are encoded, such as number of surface reflections, minimum and maximum height above ground, average reflection intensity, etc.).
Wirges does not teach encoding data of the point cloud data sets using a pillar feature network to extract the 2D bird’s-eye-view embeddings for each of the point cloud data.
Wirges-18 also does not explicitly teach this feature.
However, Lang does teach techniques for encoding data of a point cloud data set using a pillar feature network (e.g. Fig. 2, Pillar Feature Net), which extracts a 2D bird’s-eye-view embedding for each point cloud (Sec. 2.1, point cloud is separated into set of pillars, which are then input to a simplified version of PointNet to extract features, which are then scattered back to original pillar locations to generate a pseudo image, which is a 2D bird’s-eye-view embedding for the point cloud), the 2D bird’s-eye-view embedding comprising pillar features for the point cloud data set (Sec. 2.1, last two pars., pseudo image includes                         
                            C
                        
                     features for each pillar).
Lang recognizes that the grid partitioning and hand-crafted feature encoding approach used by Wirges (see above) is a known workaround to the problem of sparsity in bird’s-eye-view lidar point clouds (Pg. 2, first two pars., especially 2nd sentence of 2nd par.).  However, Lang teaches that this known workaround used by Wirges “may be sub-optimal since the hard-coded feature extraction may not generalize to new configurations without significant engineering efforts” (Pg. 2, 2nd par.).  Lang teaches that its PointPillars approach is advantageous because “by learning features instead of relying of fixed encoders, PointPillars can leverage the full information represented by the point cloud” (Pg. 2, 3rd par.).  Indeed, Lang’s results demonstrate that “learning the feature encoding is strictly superior to fixed encoders across all resolution” (Sec. 7.4, 2nd par.; Table 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Wirges in view of Wirges-18 with the pillar feature network encoding of Lang in order to improve the method with the reasonable expectation that this would result in a method that used learned features instead of fixed encoders, and therefore could generalize to new configurations without significant engineering efforts, leverage the full information represented by a point cloud, and/or achieve superior performance.  This technique for improving the method of Wirges in view of Wirges-18 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wirges, Wirges-18 and Lang in order to obtain the invention as specified in claim 1.

Regarding claim 2, Wirges in view of Wirges-18 and Lang teaches the method of claim 1, and Wirges further teaches that using the flow estimation to perform self-supervised learning comprises minimizing a distance between the first and second bird's-eye-view embeddings (Sec. III, the self-supervised learning comprises minimizing loss                                 
                                    L
                                
                            ; e.g. Sec. III.A, eq. 4, the loss includes a data consistency term that measures a distance between pixel values of the first and second pseudo images, which are the first and second bird’s-eye-view embeddings) and learning to predict a bird’s-eye-view flow estimator that is consistent with motion of the pillar features without needing data labels (Sec. III, the self-supervised training learns to estimate flow by minimizing loss function                                 
                                    L
                                
                            , which does not require any data labels; Sec. V.A, 1st par., the BeV flow estimator is FlowNetC or PWCNet).

Regarding claim 3, Wirges in view of Wirges-18 and Lang teaches the method of claim 1, and Wirges further teaches that the 2D optical flow estimation comprises performing a forward flow estimate for flow from the first 2D bird's-eye-view embeddings to the second 2D bird's-eye-view embeddings and a reverse flow estimate for flow from the second 2D bird's-eye-view embeddings to the first 2D bird's-eye-view embeddings (Sec. III, eq. 3 and surrounding text, both forward  (i.e.                                 
                                    2
                                    ⟵
                                    1
                                
                            ) and backward/reverse (i.e.                                 
                                    1
                                    ⟵
                                    2
                                
                            ) flows are estimated in order to compute loss function).

Regarding claim 10, Wirges in view of Wirges-18 and Lang teaches the method of claim 1.
Wirges teaches extracting pillar features from each of a first point cloud data set and a second point cloud data set (see mapping of claim 1 and e.g. Sec. V, 1st par.), wherein the first point cloud data set represents the scene at a time t - 1 and the second point cloud data set represents the scene at a time t subsequent to the time t - 1 (e.g. Sec. V, 2nd par., “two subsequent frames” of data are used – i.e. one frame is at time t - 1 and another is at a subsequent time t; Also see Sec. III, 1st par.).
As explained above with respect to claim 1, Wirges has been modified to extract pillar features from the first point cloud data set and separately from the second point cloud data set using the pillar feature network taught by Lang.  
Therefore, in the method of Wirges in view of Wirges-18 and Lang as applied above, receiving two sets of 3D point cloud data of the scene comprises receiving the first point cloud data set by a first pillar feature network and receiving a second point cloud data set by a second pillar feature network, wherein the first point cloud data set represents the scene at a time t - 1 and the second point cloud data set represents the scene at a time t subsequent to the time t - 1.

Regarding claim 11, Wirges in view of Wirges-18 and Lang teaches the method of claim 1, and Lang further teaches that encoding data of the point cloud data sets comprises voxelizing the point cloud data sets to render surfaces in the data sets onto a grid of discretized volume elements in a 3D space to create a set of pillars (Sec. 2.1, especially 2nd par.).

Regarding claim 12, Wirges in view of Wirges-18 and Lang teaches the method of claim 1, and Wirges further teaches warping the pseudo image of the first point cloud data set to align the pseudo image of the first point cloud data set with the pseudo image of the second point cloud data set (Sec. III.B,                                 
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                ^
                                            
                                        
                                        
                                            motion,2⟵1
                                        
                                    
                                
                             warps pseudo image of first point cloud – i.e. frame 1 – to align it to pseudo image of the second point cloud – i.e. frame 2; Also see Sec. V.A.c).

Regarding claim 13, Wirges in view of Wirges-18 and Lang teaches the method of claim 12, and Wirges further teaches warping the pseudo image of the second point cloud data set to align the pseudo image of the second point cloud data set with the pseudo image of the first point cloud data set (Sec. III.B,                                 
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                ^
                                            
                                        
                                        
                                            motion
                                        
                                    
                                
                             is determined; As explained with respect to claim 12, this includes determining                                 
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                ^
                                            
                                        
                                        
                                            motion,2⟵1
                                        
                                    
                                
                             for warping from frame 1 to frame 2; Sec. III, eq. 3 and surrounding text, analogous calculations are performed to calculate loss in backward direction, i.e. from frame 2 to frame 1; The backward loss would include determining                                 
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                ^
                                            
                                        
                                        
                                            motion,1⟵2
                                        
                                    
                                
                             for warping from frame 2 to frame 1 – i.e. warping the pseudo image of the second point cloud data set to align it with the pseudo image of the first point cloud data set).

Regarding claim 14, Wirges in view of Wirges-18 and Lang teaches the method of claim 12, and Wirges further teaches that the 2D optical flow estimation further comprises computing a cost function of the warped pseudo image of the first point cloud data set and the pseudo image of the second point cloud data set, by identifying displacement of a feature from the first image to the second image (Sec. III.B, eq. 8, motion consistency portion of cost function identifies feature displacement using                                 
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                ^
                                            
                                        
                                        
                                            motion
                                        
                                    
                                
                            ).

Regarding claim 17, Wirges in view of Wirges-18 and Lang teaches the method of claim 1, and Wirges-18 further teaches that filtering the sets of 3D point cloud data comprises comparing data point heights against ground height and discarding a data point whose point height is not greater than the ground height at the point’s location (Sec. III.B, last sentence).

Regarding claim 18, Examiner notes that the claim recites a system, comprising: a non-transitory memory configured to store instructions; at least one processor configured to execute the instructions and to perform the operations: a method that is substantially the same as the method of claim 1.
Wirges in view of Wirges-18 and Lang teaches the method of claim 1 (see above).
While Wirges certainly implies the use of a computer to perform its method (e.g. Sec. V.A, 1st par.), Wirges does not explicitly teach implementing its method as a system, comprising: a non-transitory memory configured to store instructions; at least one processor configured to execute the instructions and to perform the operations of the method.
Wirges-18 and Lang also do not explicitly teach these features.
However, it has been taken as admitted prior art that it is old and well-known in the art of image analysis to implement a method as a system, comprising: a non-transitory memory configured to store instructions; at least one processor configured to execute the instructions and to perform the operations of the method.  Such computer implementation advantageously allows an image processing method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Wirges in view of Wirges-18 and Lang as applied above as a system, comprising: a non-transitory memory configured to store instructions; at least one processor configured to execute the instructions and to perform the operations of the method, with the reasonable expectation that this would result in a method that could be executed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wirges, Wirges-18 and Lang to obtain the invention as specified in claim 18.	

Regarding claim 19, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 2.  Wirges in view of Wirges-18 and Lang teaches the invention of claim 2.  Accordingly, claim 19 is also rejected under 35 U.S.C. 103 as being unpatentable over Wirges in view of Wirges-18 and Lang for substantially the same reasons as claim 2.

Regarding claim 20, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 3.  Wirges in view of Wirges-18 and Lang teaches the invention of claim 3.  Accordingly, claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Wirges in view of Wirges-18 and Lang for substantially the same reasons as claim 3.

Regarding claim 27, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 10.  Wirges in view of Wirges-18 and Lang teaches the invention of claim 10.  Accordingly, claim 27 is also rejected under 35 U.S.C. 103 as being unpatentable over Wirges in view of Wirges-18 and Lang for substantially the same reasons as claim 10.

Regarding claim 28, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 11.  Wirges in view of Wirges-18 and Lang teaches the invention of claim 11.  Accordingly, claim 28 is also rejected under 35 U.S.C. 103 as being unpatentable over Wirges in view of Wirges-18 and Lang for substantially the same reasons as claim 11.

Regarding claim 29, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 12.  Wirges in view of Wirges-18 and Lang teaches the invention of claim 12.  Accordingly, claim 29 is also rejected under 35 U.S.C. 103 as being unpatentable over Wirges in view of Wirges-18 and Lang for substantially the same reasons as claim 12.

Regarding claim 30, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 13.  Wirges in view of Wirges-18 and Lang teaches the invention of claim 13.  Accordingly, claim 30 is also rejected under 35 U.S.C. 103 as being unpatentable over Wirges in view of Wirges-18 and Lang for substantially the same reasons as claim 13.

Regarding claim 31, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 14.  Wirges in view of Wirges-18 and Lang teaches the invention of claim 14.  Accordingly, claim 31 is also rejected under 35 U.S.C. 103 as being unpatentable over Wirges in view of Wirges-18 and Lang for substantially the same reasons as claim 14.
Regarding claim 34, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 17.  Wirges in view of Wirges-18 and Lang teaches the invention of claim 17.  Accordingly, claim 34 is also rejected under 35 U.S.C. 103 as being unpatentable over Wirges in view of Wirges-18 and Lang for substantially the same reasons as claim 17.


Claim(s) 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirges in view of Wirges-18 and Lang as applied above, and further in view of ‘Sun’ (“PWC-Net: CNNs for Optical Flow Using Pyramid, Warping, and Cost Volume,” 2018).
Regarding claim 4, Wirges in view of Wirges-18 and Lang teaches the method of claim 1.
Wirges further teaches that self-supervised learning comprises minimizing the cost function for a forward and backward flow (Sec. 3, eq. 3).  
Wirges teaches learning a PWCNet (Sec. V.A, 1st par.), but does not teach details of this network.  In particular, Wirges does not teach that, when learning a PWCNet, the cost function is minimized for each of a plurality of hierarchical resolutions for a feature pyramid.
Wirges-18 and Lang also do not explicitly teach this feature.
However, Sun does teach details of the PWCNet (e.g. Fig. 3), including that it is learned by minimizing a cost function for each of a plurality of hierarchical resolutions for a feature pyramid (e.g. Pg. 8936, last par., images are used to generate an                         
                            L
                        
                    -level pyramid storing a hierarchy of resolutions; e.g. Pg. 8938, eqs. 3 and 4, loss                         
                            L
                        
                     is a sum of losses for each of                         
                            L
                        
                     pyramid levels).
Minimizing a cost function for each level of a feature pyramid, as taught by Sun, advantageously allows performance of a neural network to be improved over the variety of scales represented by the pyramid.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Wirges in view of Wirges-18 and Lang as applied above with the pyramid cost function minimization of Sun in order to improve the method with the reasonable expectation that this would result in a method that used an approach that was demonstrated by Sun to work with a PWCNet, and that allowed performance of the PWCNet to be improved over the variety of scales represented by the pyramid.  This technique for improving the method of Wirges in view of Wirges-18 and Lang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sun.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wirges, Wirges-18, Lang, and Sun to obtain the invention as specified in claim 4.	

Regarding claim 21, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 4.  Wirges in view of Wirges-18, Lang and Sun teaches the invention of claim 4.  Accordingly, claim 21 is also rejected under 35 U.S.C. 103 as being unpatentable over Wirges in view of Wirges-18, Lang and Sun for substantially the same reasons as claim 4.
Allowable Subject Matter
Claims 36-45 are allowed.

Claims 5-9 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner notes that claims 15-16 and 32-33 have not been rejected over the prior art, but have been rejected for double patenting and therefore are not in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669